Opinión de conformidad emitida por el
Juez Asociado Señor Rivera Pérez.
El emplazamiento es el mecanismo procesal mediante el cual se le notifica adecuada y formalmente al demandado, en virtud de las garantías mínimas del debido proceso de ley, que se ha instado una acción judicial en su contra. De esta forma, el foro primario adquiere efectivamente juris-dicción sobre la persona del demandado, quien entonces quedará obligado por el dictamen que se emita eventualmente. Es a través del emplazamiento que se ga-rantiza de forma óptima el derecho que le asiste a todo demandado a comparecer a juicio, ser oído y presentar prueba a su favor, de así estimarlo conveniente y previo a *238que se adjudiquen sus derechos.(1) Este Tribunal ha re-suelto en múltiples ocasiones que para que el emplaza-miento sea efectivo en su propósito, deberá tener una pro-babilidad razonable de informar y notificar al demandado sobre la acción instada en su contra, de manera tal que éste pueda tomar una decisión informada sobre si desea o no comparecer para defenderse.(2)
Dado que el emplazamiento constituye un elemento fundamental del derecho constitucional a un debido proceso de ley, sus requisitos, estatuidos en la Regla 4 de Procedi-miento Civil, 32 L.P.R.A. Ap. III, deben cumplirse estrictamente.(3) Su inobservancia priva al tribunal de jurisdicción sobre el demandado para considerar y resolver la controversia planteada ante sí.(4)
Examinemos lo dispuesto por la Regla 4.3(b) de Proce-dimiento Civil, 32 L.P.R.A. Ap. III, puesto que resulta de particular relevancia al caso que nos ocupa:
El emplazamiento será diligenciado en el término de seis (6) meses de haber sido expedido. Dicho término sólo podrá ser prorrogado por un término razonable a discreción del tribunal si el demandante demuestra justa causa para la concesión de la prórroga y solicita la misma dentro del término original. Transcurrido el término original o su prórroga sin que el em-plazamiento hubiere sido diligenciado, se tendrá a la parte adora por desistida con perjuicio. (Énfasis suplido.)(5)
*239En ocasión de interpretar la disposición antes trans-crita, hemos resuelto que el término de seis meses para diligenciar el emplazamiento, el cual es de cumplimiento estricto,(6) comienza a transcurrir a partir de la presenta-ción de la demanda, y no desde la fecha cuando el empla-zamiento es expedido, como expresamente establece la re-ferida regla.(7) Ello porque, de ordinario, el Secretario del Tribunal expide inmediatamente los emplazamientos al presentarse la demanda. (8) “Se trata de un trámite ministerial, automático, subsiguiente a la presentación de la de-manda, como evento inmediato que da inicio a la acción civil.”(9)
Desde Banco Metropolitano v. Berríos, 110 D.P.R. 721 (1981), este Tribunal ha reconocido reiteradamente la facultad discrecional que ostenta el foro primario, al amparo de la Regla 68.2 de Procedimiento Civil,(10) para prorrogar por un período razonable el término de seis meses prescrito por la Regla 4.3(b), supra, incluso cuando este remedio se solicite después de haber expirado el término reglamenta-rio, siempre y cuando la parte promovente demuestre justa causa para ello y no haya abuso de discreción por parte del foro primario.(11) La discreción es el instrumento más po-deroso reservado a los jueces para hacer justicia;(12) sin embargo, ésta no puede ejercitarse en el vacío ni de modo arbitrario, sino que invariablemente debe haber una razón *240bien fundada que mueva la conciencia judicial hacia la con-cesión de la prórroga solicitada.(13) Así, pues, recae sobre la parte actora la carga de justificar, con referencia a los he-chos y las circunstancias meritorias del caso, la razón o el motivo para no haber emplazado dentro del término original prescrito por la Regla 4.3(b), supra.(14) Para que un tribunal revisor pueda descargar su función cuando se re-curra contra una decisión con respecto a este asunto, la moción de la parte promovente deberá exponer, de modo afirmativo y en forma específica, la razón constitutiva de justa causa para la extensión del término ya vencido, sobre la cual pueda operar la discreción judicial; justificación que necesariamente debe estar atada al sentido de justicia que impregna la reclamación del demandante.(15)
Como vemos, la Regla 4.3(b), supra, dispone que sólo se concederá una prórroga para diligenciar un emplaza-miento si media “justa causa”, y ésta se solicita dentro del plazo reglamentario de seis meses. Sin embargo, a través de su jurisprudencia, este Tribunal ha “flexibilizado” los requerimientos de dicha regla para brindarle la oportuni-dad a los demandantes de mediar justa causa para ello y de solicitar una extensión del término reglamentario des-pués de agotado el plazo original, de manera que no pro-ceda la severa sanción de desistimiento de la demanda con perjuicio. No obstante, para ello siempre será necesario que la parte demandante justifique con especificidad la ra-zón o el motivo para su inacción dentro del plazo original.
A la luz de la normativa procesal antes esbozada, ana-licemos la actuación del foro intermedio apelativo de dar a la señora Rivera Ocasio por desistida con pexjuicio de su demanda en cuanto a los recurridos, Sres. José Luis y Jason Pérez Padilla.
*241La parte demandante, aquí peticionaria, sostiene que el entonces Tribunal de Circuito de Apelaciones erró al así proceder. Arguye que un examen de las circunstancias del caso ante nos, a tenor con la jurisprudencia interpretativa de la Regla 4.3(b) de Procedimiento Civil, supra, revela que la drástica sanción impuesta por el foro intermedio apela-tivo era improcedente. Plantea, asimismo, que al autorizar el emplazamiento mediante edictos de los aquí recurridos, el foro primario lo que hizo fue ejercitar correctamente la facultad discrecional que le reconoce nuestro ordenamiento para extender el término reglamentario de seis meses pro-visto por la Regla 4.3(b), supra, para el diligenciamiento de los emplazamientos.(16) Por el contrario, los recurridos sos-tienen que el foro intermedio apelativo actuó correcta-mente al desestimar con peijuicio la demanda, ya que la parte peticionaria no demostró la razón constitutiva de “justa causa” que le impidió solicitar y diligenciar los em-plazamientos mediante edictos en conformidad con la Re-gla 4.3(b), supra.
Según el trasfondo procesal previamente consignado, la señora Rivera Ocasio presentó su demanda sobre división de comunidad de bienes contra los causahabientes del fi-nado José M. Pérez Rivera con fecha de 1ro de diciembre de 2000. Ese mismo día, la Secretaría del Tribunal de Pri-mera Instancia expidió el emplazamiento dirigido a la co-demandada Iris Nereida Pérez Padilla, hermana de los recurridos. En aquel entonces, la señora Rivera Ocasio no sometió, para su correspondiente expedición, los proyectos de emplazamiento dirigidos a los restantes componentes de la sucesión, los codemandados José Luis y Jason Pérez Padilla. Ello porque, a pesar de estar al tanto de que éstos vivían en Estados Unidos, alegadamente ignoraba sus res-pectivas direcciones residenciales. El emplazamiento a la codemandada Pérez Padilla fue diligenciado personal-mente el 10 de diciembre del mismo año, esto es, dentro del término de seis meses prescrito por la Regla 4.3(b), supra.
*242No fue hasta el 3 de julio de 2001, siete meses después de haber presentado su demanda, que la señora Rivera Ocasio acudió al foro primario para solicitar que se prorro-gara el término reglamentario para diligenciar los empla-zamientos de los recurridos. En apoyo de su solicitud, adujo que todavía desconocía las direcciones residenciales de éstos, a pesar de habérselas requerido a su hermana, la codemandada Iris Nereida Pérez Padilla. De igual forma, anticipó que de no obtener la información requerida, ha-bría de pedir seguidamente autorización al tribunal para diligenciar los emplazamientos de los recurridos mediante edictos. El foro primario acogió la solicitud de la parte de-mandante y concedió una prórroga de treinta días, que ha-bría de contarse desde la fecha cuando la codemandada Pérez Padilla le suministrara las direcciones en cuestión.
Así las cosas, mediante carta de 30 de agosto de 2001, la representación legal de la codemandada Pérez Padilla le proveyó a la demandante las direcciones exactas de los co-demandados no residentes en Puerto Rico. A pesar de lo anterior, no fue hasta el 4 de septiembre de 2002, esto es, casi un año después de expirada la prórroga concedida por el foro primario para el diligenciamiento de los emplaza-mientos, que la parte demandante presentó ante dicho foro una moción para emplazar por medio de edictos a los Sres. José Luis y Jason Pérez Padilla. En esta ocasión argüyó que no había actuado dentro del término de la prórroga otorgada, pues entendía que los procedimientos ante el Tribunal de Primera Instancia estaban paralizados; ello por-que a la fecha de la concesión de la prórroga, el foro inter-medio apelativo aún no había dilucidado la controversia en torno a la falta de jurisdicción sobre los señores Pérez Padilla ni la cuestión sobre la invalidez de la orden de embargo dictada ex parte por el foro primario. Posterior-mente, reiteró que había estimado “razonable y prudente” aguardar por la sentencia del foro intermedio apelativo *243que resolviera estos asuntos para entonces continuar con las gestiones dirigidas a emplazar a los aquí recurridos.(17)
Transcurridos casi dos años de haberse interpuesto la demanda de marras, el 9 de octubre de 2002 el Tribunal de Primera Instancia dispuso finalmente que los emplaza-mientos de los codemandados José Luis y Jason Pérez Padilla se hicieran mediante edictos, los cuales fueron publi-cados el 23 de octubre de 2002 en el periódico El Nuevo Día.
En vista del cuadro procesal antes descrito, no podemos más que coincidir con el criterio del foro intermedio apela-tivo de que, evidentemente, la parte demandante no des-plegó la diligencia razonable para diligenciar los emplaza-mientos de los aquí recurridos dentro del término original dispuesto por la Regla 4.3(b), supra, ni en el término de la prórroga dispuesta a esos fines por el Tribunal de Primera Instancia. La señora Rivera Ocasio incumplió con ambos términos, careciendo de “justa causa” para así hacerlo. (18)
Entendemos que la parte demandante tenía disponibles los distintos mecanismos de descubrimiento de prueba ex-puestos en nuestro ordenamiento procesal civil para obte-ner oportunamente las últimas direcciones conocidas de los aquí recurridos y de ahí proceder a emplazarlos conforme a derecho.(19) A modo de ejemplo, la señora Rivera Ocasio bien pudo notificarle un interrogatorio a la codemandada Iris Nereida Pérez Padilla para requerirle la información en cuestión.
En el caso ante nos, la peticionaria sostiene que la co-demandada Pérez Padilla tardó aproximadamente ocho *244meses en proveerle las direcciones de los recurridos, a pe-sar de los múltiples requerimientos que se le hicieran a esos efectos, incluyendo los efectuados durante la toma de una deposición. (20) Sin embargo, cabe destacar que nada en el expediente nos convence de que los múltiples requeri-mientos en efecto se hicieran. Reconocemos que, conforme a la Regla 67.4 de Procedimiento Civil,(21) las partes no tienen la obligación procesal de presentar en el tribunal, entre otros documentos, los interrogatorios que le notifi-quen a la parte contraria como parte del descubrimiento de prueba, así como las contestaciones a éstos, hasta tanto sea necesaria su utilización en los procedimientos o su pre-sentación sea ordenada por el tribunal motu proprio o a moción de la parte interesada. No obstante, consideramos que, de haber la señora Rivera Ocasio realizado los diver-sos requerimientos que alega, ésta debió hacerlo constar ante el foro primario mediante la presentación de los escri-tos o documentos pertinentes, de manera que demostrara las diligencias efectuadas para localizar a los recurridos y emplazarlos oportunamente.
Además, no podemos perder de perspectiva que la code-mandada Pérez Padilla de forma alguna venía obligada a cooperar con la demandante peticionaria en el diligencia-miento de los emplazamientos a los restantes miembros de la sucesión. (22)
*245Ahora bien, aunque nos reafirmamos en que la parte demandante, aquí peticionaria, no actuó con la debida diligencia para emplazar oportunamente a los aquí recurri-dos y tampoco adujo una razón válida en derecho para ello, no podemos refrendar el curso de acción tomado por el en-tonces Tribunal de Circuito de Apelaciones de dar a la parte adora por desistida con perjuicio de su demanda en cuanto a los recurridos, Sres. José Luis y Jason Pérez Padilla. La determinación del foro intermedio apelativo tiene el efecto de una adjudicación en los méritos, con el consabido resultado de que tendrá autoridad de cosa juzgada. (23) Por la naturaleza particular de la situación fáctica ante nos, la aplicación literal por parte del foro in-termedio apelativo de la norma adjetiva establecida en la Regla 4.3(b) de Procedimiento Civil, supra, conduce al re-sultado antijurídico de la indivisión indefinida de una co-munidad de bienes. La decisión del tribunal a quo revela cómo las normas procesales, en determinadas ocasiones, parecen adquirir vida propia sin que haya razón válida que así lo amerite.
Reiteramos, una vez más, que al interpretar nuestras Reglas de Procedimiento Civil hay que tener presente, como principio rector, que éstas no tienen vida propia; sólo existen para hacer viable la consecución del derecho sus-tantivo de las partes.(24) En ocasiones, en nuestro afán de hacer valer las reglas, las aplicamos literalmente; sin embargo, debemos evitar convertirnos en prisioneros de la tiesa construcción de una norma procesal. Cuando una re-gla procesal no pueda armonizarse en su aplicación con el derecho sustantivo de una parte, la primera forzosamente tiene que ceder, pues no puede dar base a que el derecho *246sustantivo, que está llamada a hacer viable, sucumba ante ésta.(25)
Las alegaciones contenidas en la demanda presentada por la señora Rivera Ocasio pretenden, mediante la acción communi dividundo, que se ordene a los codemandados, miembros de la sucesión de José M. Pérez Rivera, a proce-der con la división de la comunidad de bienes resultante de la herencia y que se le entregue a la demandante un cin-cuenta por ciento de las ganancias producto de su esfuerzo y trabajo durante la relación concubinaria pública que mantuviera con el causante por espacio de diecisiete años.(26)
El Art. 326 del Código Civil de Puerto Rico establece, en lo pertinente, que “[.h]ay comunidad cuando la propiedad de una cosa o de un derecho pertenece pro indiviso a varias personas”. (Énfasis suplido.)(27) Nuestro Código Civil or-dena que las reglas concernientes a la división de la comu-nidad hereditaria, siempre que no haya conflicto o incom-patibilidad, aplicarán a la división entre los partícipes de la comunidad, ya que poseen características comunes que las enlazan en similaridad.(28)
De otra parte, en cuanto a la división de la cosa común *247se refiere, el Art. 334 del Código Civil preceptúa lo si-guiente:
Ningún copropietario está obligado a permanecer en la comunidad. Cada uno de ellos podrá pedir en cualquier tiempo que se divida la cosa común. Esto no obstante, será válido el pacto de conservar la cosa indivisa por tiempo determinado, que no exceda de diez años. Este plazo podrá prorrogarse por nueva convención. (Énfasis suplido.)(29)
La acción para pedir la división de la propiedad común es imprescriptible. Así lo dispone el Art. 1865 de nuestro Código Civil.(30) Citando con aprobación los comentarios de Manresa y Scaevola, este Tribunal ha reconocido que nues-tro Código Civil desalienta y repudia la comunidad, fuente de desavenencias que dificultan su administración y dege-nera en obstáculo al fomento de la propiedad, la industria y la riqueza. Hacia el objetivo de extinguir la copropiedad se dirige, entre otros, el antedicho Art. 334, al declarar que ningún copropietario estará obligado a permanecer ad per-pétuam en indivisión forzosa, expresión ésta que concreta la imprescriptibilidad de las acciones para solicitar la divi-sión de la propiedad común.(31) Véase Ortiz Roberts v. Ortiz Roberts, supra.
*248Por último, es requisito esencial para el ejercicio de la acción communi dividundo que ésta se dirija contra todos los partícipes o comuneros con el fin de que no resulte in-eficaz la sentencia que se dicte para hacer efectiva la divi-sión de la cosa poseída pro indiviso y en común.(32) Por ende, para que pueda prosperar la acción ejercitada por la señora Rivera Ocasio, es necesario que ésta haya traído a la jurisdicción del tribunal a todos los partícipes de la comu-nidad, quienes son partes indispensables en el pleito sin cuya presencia no puede adjudicarse la controversia.(33)
En el caso que hoy nos atañe, enfrentamos la dificultosa tarea de armonizar dos disposiciones, una de carácter pu-ramente procesal y otra sustantiva, que claramente no son conciliables entre sí. De una parte, tenemos el mandato expreso de la Regla 4.3(b) de Procedimiento Civil, supra, de dar a la peticionaria por desistida con perjuicio de su reclamación contra los recurridos, por ésta haber diligen-ciado sus emplazamientos inoportunamente sin que me-diara “justa causa” para ello. De otra, tenemos el derecho sustantivo absoluto que le asiste a la peticionaria, consa-grado en el Art. 334 del Código Civil, supra, a no permane-*249cer ad perpetuam en una comunidad forzosa con los codemandados; derecho que, dicho sea de paso, es imprescriptible.
Creemos que, en situaciones tan particulares como la de autos, merecedoras de un enfoque especial, la norma proce-sal que emana de la Regla 4.3(b), supra, no puede tener el efecto de imposibilitar que un comunero ejercite su derecho sustantivo absoluto a solicitar la división de la comunidad de bienes en cualquier momento. Inclinarnos por una apli-cación literal de las disposiciones de la Regla 4.3(b), supra, al caso que nos ocupa, conduciría, en la práctica, a la de-rrota de un derecho esencial concebido por el Art. 334 del Código Civil, supra. Este curso de acción, con toda certeza, le haría un flaco servicio a nuestro deber primordial de hacer justicia.
En vista de que en cualquier tiempo, pues, se puede ejercitar la potestad disolutoria de la comunidad de bienes, sin que obste a ello cualquier circunstancia intercedente, es imperativo que, como acto justiciero, rechacemos una aplicación de la Regla 4.3(b) con excesivo rigor literal y, en su lugar, garanticemos el derecho sustantivo de la peticio-naria a la actio communi dividundo.
De prevalecer la decisión del foro intermedio apelativo de desestimar con perjuicio la demanda de la señora Rivera Ocasio en cuanto a los aquí recurridos, dictamen que tendría efecto de cosa juzgada, ello impediría que la comu-nidad de bienes existente entre la señora Rivera Ocasio y los codemandados, como consecuencia de la muerte del causante, sea dividida. Es decir, la actuación del foro inter-medio apelativo conduciría al inaceptable resultado de que la parte aquí peticionaria tuviera que permanecer ad per-petuam en indivisión forzosa con los codemandados.
Analizada la situación fáctica procesal del caso ante nos, a la luz de los principios normativos que preceden, concluimos que el curso de acción más justo y apropiado era, precisamente, el adoptado por el foro primario: permi-tir el diligenciamiento, aunque tardío, de los emplazamien-tos a los recurridos de forma tal que la parte demandante *250pudiera ejercer plenamente la actio communi dividundo contra todos los partícipes de la comunidad. Por consi-guiente, erró el entonces Tribunal de Circuito de Apelacio-nes al desestimar con perjuicio la demanda de la peticiona-ria, en cuanto a los aquí recurridos.

(1) Véanse: Global v. Salaam, 164 D.P.R. 474 (2005); Datiz v. Hospital Episcopal, 163 D.P.R. 10 (2004); Medina v. Medina, 161 D.P.R. 806 (2004); Rivera v. Jaume, 157 D.P.R. 562 (2002); Álvarez v. Arias, 156 D.P.R. 352 (2002); Quiñones Román v. Cía. ABC, 152 D.P.R. 367, 374 (2000); First Bank v. Inmob. Nac., Inc., 144 D.P.R. 901, 913 (1998); Márquez v. Barreto, 143 D.P.R. 137, 142-43 (1997).


(2) Véanse: Álvarez v. Arias, supra; Quiñones Román v. Cía. ABC, supra; Márquez v. Barreto, supra; Pou v. American Motors Corp., 127 D.P.R. 810 (1991).


(3) Véanse: 32 L.P.R.A. Ap. III; Global v. Salaam, supra; Datiz v. Hosp. Episcopal, supra; Medina v. Medina, supra; Rivera v. Jaume, supra; Quiñones Román v. Cía. ABC, supra; First Bank v. Inmob. Nac., Inc., supra; Rodríguez v. Nasrallah, 118 D.P.R. 93, 98 (1986).


(4) Véanse: Global v. Salaam, supra; Datiz v. Hosp. Episcopal, supra; Álvarez v. Arias, supra; First Bank v. Inmob. Nac., Inc., supra; Márquez v. Barreto, supra; Rodríguez v. Nasrallah, supra.


(5) Se encuentran subyacentes en la regla en cuestión los propósitos cardinales de acelerar la litigación, promover que las partes ejerzan la debida diligencia y des-*239pejar los calendarios judiciales en las etapas tempranas del pleito. Véanse: Monell v. Mun. de Carolina, 146 D.P.R. 20, 26 (1998); Banco Metropolitano v. Berríos, 110 D.P.R. 721, 724 (1981).


(6) Global v. Salaam, supra; López v. Porrata-Doria, 140 D.P.R. 96 (1996).


(7) Véanse: Datiz v. Hosp. Episcopal, supra; Monell v. Mun. de Carolina, supra; R. Hernández Colón, Práctica jurídica de Puerto Rico: derecho procesal civil, San Juan, Ed. Michie, 1997.


(8) Véanse: Regla 4.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Datiz v. Hosp. Episcopal, supra; Monell v. Mun. de Carolina, supra, pág. 24.


(9) Monell v. Mun. de Carolina, supra, pág. 24.


(10) 32 L.P.R.A. Ap. III.


(11) Véanse: Monell v. Mun. de Carolina, supra; First Bank v. Inmob. Nac., Inc., supra, pág. 914; López v. Porrata-Doria, supra, pág. 102; In re Fernández Torres, 122 D.P.R. 859 (1988); Lugo v. Municipio de Bayamón, 111 D.P.R. 679, 680 (1981); Banco Metropolitano v. Berríos, supra.


(12) Banco Metropolitano v. Berríos, supra, pág. 725.


(13) Monell v. Mun. de Carolina, supra; Lugo v. Municipio de Bayamón, supra; Banco Metropolitano v. Berríos, supra.


(14) Monell v. Mun. de Carolina, supra, pág. 27; First Bank v. Inmob. Nac., Inc., supra; Lugo v. Municipio de Bayamón, supra, págs. 680-681.


(15) First Bank v. Inmob. Nac., Inc., supra, pág. 915. Véase, también, Lugo v. Municipio de Bayamón, supra.


(16) Véase Petición de certiorari, págs. 11 — 13.


(17) Véase Apéndice, págs. 192-194.


(18) Apoco que examinamos el expediente de este caso, se desprende que la parte demandante tenía conocimiento de las direcciones exactas de los recurridos al menos desde el 30 de agosto de 2001. En consecuencia, ésta tuvo casi un año, antes de formular su solicitud de emplazamiento mediante edictos, para intentar emplazar personalmente a los codemandados no residentes en Puerto Rico, mas no lo hizo.


(19) Véase, a modo ilustrativo, Núñez González v. Jiménez Miranda, 122 D.P.R. 134, 143 (1988).


(20) Véase Apéndice, pág. 192.


(21) 32 L.P.R.A. Ap. III.


(22) Dado que el emplazamiento es un imperativo constitucional del debido pro-ceso de ley, hemos resuelto que en forma alguna el demandado está obligado a co-operar con el demandante en la realización por éste del diligenciamiento del emplazamiento. Los demandados tienen el derecho a ser emplazados conforme al derecho; además, existe en nuestro ordenamiento una política pública de que la parte demandada debe ser emplazada debidamente para evitar fraude y que se uti-licen procedimientos judiciales para privar a una persona de su propiedad sin el debido proceso de ley. Véanse: Quiñones Román v. Cía. ABC, supra, pág. 375; First Bank v. Inmob. Nac., Inc., supra, pág. 916. Esta política pública pone todas las exigencias y los requisitos sobre los hombros del demandante, no sobre los demandados. Véase First Bank v. Inmob. Nac., Inc., supra. Por lo anterior, le corres-ponde al demandante realizar a través de los medios provistos por ley, todos los actos necesarios para conferir al tribunal completa jurisdicción sobre la persona del demandado. Véase Álvarez v. Arias, supra.


(23) Véase Hernández Colón, op. cit., See. 2007.


(24) Véanse: Pérez v. Com. Rel. Trab. Serv. Púb., 158 D.P.R. 180 (2002); Soc. de Gananciales v. García Robles, 142 D.P.R. 241, 258 (1997); Núñez González v. Jiménez Miranda, supra, pág. 144; Dávila v. Hosp. San Miguel, Inc., 117 D.P.R. 807, 816 (1986).


(25) Véanse: M & R Developers, S.E. v. Bco. Gub. Fom., 153 D.P.R. 596 (2001); Moa v. E.L.A., 100 D.P.R. 573, 586 (1972). Véase, además, el Art. V, Sec. 6 de la Constitución del Estado Libre Asociado de Puerto Rico, L.P.R.A., Tomo 1, ed. 1999, pág. 395, el cual dispone, en lo pertinente: “El Tribunal Supremo adoptará para los tribunales, reglas de evidencia y de procedimiento civil y criminal que no menosca-ben, amplíen o modifiquen derechos sustantivos de las partes.” (Énfasis suplido.)


(26) El interés propietario de los concubinos con respecto a los bienes adquiridos o que hayan incrementado de valor vigente la relación, ha sido reconocido en nuestro ordenamiento. Dicho interés propietario puede surgir como pacto expreso; como pacto implícito que se desprende espontáneamente de la relación humana y econó-mica existente entre las partes durante el concubinato, y como un acto justiciero para evitar el enriquecimiento injusto. Véanse: Cruz Ayala v. Rivera Pérez, 141 D.P.R. 44, 52 (1996), y casos allí citados; E. Vázquez Bote, Derecho Civil de Puerto Rico, San Juan, Eds. Jurídicas, 1974, T. II, págs. 283-284.


(27) 31 L.P.R.A. sec. 1271. Véase Ortiz Roberts v. Ortiz Roberts, 103 D.P.R. 628, 631 (1975).


(28) Véanse: Art. 340 del Código Civil, 31 L.P.R.A. sec. 1285; Díaz v. Registrador, 107 D.P.R. 233, 236 (1978); Cruz v. Sucn. Landrau Díaz, 97 D.P.R. 578, 588 (1969); Shivell v. Barber y Boscio, 92 D.P.R. 400, 410 (1965).


(29) 31 L.P.R.A. sec. 1279.


(30) 31 L.P.R.A. sec. 5295. El citado artículo dispone: “No prescribe entre cohe-rederos, condueños o propietarios de fincas colindantes la acción para pedir la par-tición de la herencia, la división de la cosa común o el deslinde de las propiedades contiguas.” Véase, además, Ortiz Roberts v. Ortiz Roberts, supra, pág. 630.


(31) Sobre este particular, señala Vázquez Bote lo siguiente:
“Es fórmula ampliamente repetida, que las situaciones de conjunción o concurso subjetivo sobre un determinado objeto resultan antieconómicas, ya que suelen pro-vocar dificultades de administración y, desde luego, un desmerecimiento en el valor en cambio. En un plano jurídico, suele expresarse que, no obstante la posible perfec-ción que pueda alcanzarse en la regulación —prevención— de tales situaciones, el conflicto no es inevitable; por el contrario, se producen abundantes ocasiones de desavenencias, fuente de correspondientes perturbaciones y de litigios. De ahí que los Ordenamientos tiendan siempre a facilitar la desaparición de las situaciones de comunidad, reconociendo amplias oportunidades de provocar la división de la cosa tenida en común. Cada copropietario, pues, puede pedir ‘en cualquier tiempo que se divida la cosa común’ (art. 334, párrafo primero, C.c.), no estando ningún copropie-tario obligado a permanecer en la comunidad (art. 334, párrafo primero, proposición primera, C.c.),
*248“No establece la ley ningún requisito especial para provocar la división de la cosa común. El hecho de una situación de indivisión autoriza desde luego a pretender la división misma, incluso aunque con ello se origine un desmerecimiento de la cosa, pues, como tiene declarado la jurisprudencia, ‘el derecho del comunero a no perma-necer en la comunidad no está supeditado a que la división no haga desmerecer el valor de la cosa poseída en común; sólo en el caso de que ésta se destruya es que puede coartarse y anularse aquel derecho’. ...
“A este espíritu responde el [A]rt. 1.865, C.e., al declarar que no prescribe la acción para dividir la cosa común: ‘no prescribe entre coherederos, condueños o pro-pietarios de fincas colindantes la acción para pedir la partición de la herencia, la división de la cosa común o el deslinde de las propiedades contiguas’.” (Enfasis suplido.) E. Vázquez Bote, Tratado teórico, práctico y crítico de derecho privado puer-torriqueño: derechos reales, New Hampshire, Butterworth Pubs., 1993, T. VIII, Vol. II, págs. 19-20.


(32) Véanse: Cabassa v. Registrador, 116 D.P.R. 861, 866 (1986); Passalacqua v. Passalacqua, 87 D.P.R. 587, 595-596 (1963).


(33) Véase Sucesión Collazo et al. v. Borras et al., 26 D.P.R. 482 (1918). Una parte indispensable es aquella persona cuyos derechos e intereses podrían quedar destruidos o inevitablemente afectados por una sentencia dictada estando dicha persona ausente del litigio. Véanse: Regla 16.1 de Procedimiento Civil, 32 L.P.R.A. Ap. III; Fred y otros v. E.L.A., 150 D.P.R. 599 (2000); Cepeda Torres v. García Ortiz, 132 D.P.R. 698 (1993).